     Case 2:19-cv-01321-CJC-MAA Document 34 Filed 09/21/20 Page 1 of 2 Page ID #:217



                                                                      JS-6
 1

 2
                                                                      9/21/2020
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11
      CHRIS LANGER,                          ) Case No.: CV 19-01321-CJC(MAAx)
                                             )
12                                           )
                   Plaintiff,                ) JUDGMENT
13                                           )
            v.                               )
14                                           )
                                             )
15
      CARMEN V. CORTEZ, in her               )
                                             )
16    individual capacity and representative )
      capacity as trustee of THE CORTEZ      )
17
      FAMILY LIVING TRUST DATED              )
                                             )
18    JULY 10, 1993, MARC GUETTA, and )
      DOES 1-10,                             )
19                                           )
                                             )
20                 Defendants.               )
21                                           )

22

23

24

25

26

27

28


                                              -1-
     Case 2:19-cv-01321-CJC-MAA Document 34 Filed 09/21/20 Page 2 of 2 Page ID #:218




 1          This matter came before the Court on Plaintiff’s unopposed motion for summary
 2    judgment. On September 21, 2020, the Court granted in part Plaintiff’s application. In
 3    accordance with the Court’s Order, Defendant Marc Guetta is ordered to provide parking,
 4    accessible routes, and a sales counter that complies with the Americans with Disabilities
 5    Act Accessibility Guidelines.
 6

 7          DATED:       September 21, 2020
 8                                                 ___
                                                     _______________
                                                                   _______
                                                                         ___________
                                                                                   __
                                                   __________________________________
 9                                                       CORMAC J.
                                                                J. CARNEY
                                                                   CARNEY
10                                                 UNITED STATES DISTRICT JUD
                                                                          JUDGE
                                                                            DGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
